! B. F. SAFFOLD, J,
That the action will lie is plain. Every one must use his own so as not to hurt another. One who negligently keeps his fire so that his neighbor’s house is burned is liable to him for damages, because he had it not in his power to make him covenant tp be careful. 'It matters not whether the fire be in his house, his curtilage, or his close.
The action lies against him who erects a nuisance, and notwithstanding a recovery for the erection, it may afterwards be maintained against him for the continuance, though he has made a lease of it to another. He transferred it with the original wrong, and his demise affirms the continuance of it. He also has rent as a consideration for the continuance, and, therefore, ought to answer the damage it occasions. — 2 Salkeld’s R., Rosewell v. Pryor, 460; 1 Salk. 13, Tuberville v. Stamp ; 1 Salk. 19. Anything constructed on a person’s premises which, of itself, or by its intended use, directly injures a neighbor in the proper use and enjoyment of his property, is a nuisance.
The judgment js affirmed,